PER CURIAM.
The defendant appeals an order continuing his involuntary commitment in the men*605tal health institution to which he was confined after he was found not guilty by reason of insanity on several 1981 criminal charges.
The trial court did not err in its decision that defendant’s proposed plan for conditional release did not meet the criteria of section 916.17, Florida Statutes (1983), and Florida Rule of Criminal Procedure 3.219. See Hill v. State, 358 So.2d 190, 205, 206 n. 30, 208 (Fla. 1st DCA 1978).
AFFIRMED.
RYDER, A.C.J., SCHOONOVER and LE-HAN, JJ., concur.